Exhibit 10.4

AMENDMENT NO. 1 TO
CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT NO. 1 TO CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
entered into as of the 1st day of June 2007, by and between BOARDWALK BANK, a
New Jersey commercial bank (“Boardwalk”), and WAYNE S. HARDENBROOK, an adult
individual (the “Employee”).

WHEREAS, Boardwalk entered into a Change in Control Agreement with the Employee
dated as of February 22, 2005 (the ”Change in Control Agreement”);

WHEREAS, effective July 1, 2006, Boardwalk formed Boardwalk Bancorp, Inc., a New
Jersey business corporation and bank holding company of Boardwalk (“Bancorp”);
and

WHEREAS, each of Boardwalk and the Employee desires to amend the Change in
Control Agreement (i) to modify the definition of Change in Control in order to
reflect the formation of Bancorp, (ii) to make certain modifications in order to
comply with the final regulations regarding nonqualified deferred compensation
and Section 409A of the Internal Revenue Code of 1986, as amended, issued on
April 10, 2007 by the Treasury Department and the Internal Revenue Service and
(iii) to provide for certain tax gross-up provisions.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the parties hereto agree as follows:


1.  AMENDMENT OF CHANGE IN CONTROL AGREEMENT.  THE FOLLOWING AMENDMENT TO THE
CHANGE IN CONTROL AGREEMENT ARE EFFECTIVE AS OF FEBRUARY 22, 2005, EXCEPT FOR
SECTION 1(A) HEREOF WHICH IS EFFECTIVE AS OF JULY 1, 2006, AND THE MODIFICATIONS
TO THE CHANGE IN CONTROL AGREEMENT SET FORTH HEREIN SHALL BE INCORPORATED INTO
THE TERMS OF CHANGE IN CONTROL AGREEMENT AS FOLLOWS:


(A)  SECTION 2(B) SHALL BE AMENDED AS FOLLOWS:

(b)  CHANGE IN CONTROL DEFINED.  As used in this Agreement, the term “Change in
Control” means any of the following:

(i)  any “person” (as such term is used for purposes of Section 13(d) of the
Securities Exchange Act of 1934 (the ”Exchange Act”) as in effect on the date
hereof), other than Boardwalk Bancorp, Inc, a New Jersey business corporation
(“Bancorp”), a subsidiary of Bancorp, or an employee benefit plan of Bancorp or
a subsidiary of either Bancorp or Boardwalk (including a related trust), becomes
the beneficial owner (as determined pursuant to Rule 13d-3 under the Exchange
Act), directly or indirectly of securities of Bancorp representing more than
24.9% of either (A) the combined voting power of Bancorp’s then outstanding
voting securities or (B) the aggregate number of shares of Bancorp’s then
outstanding common stock;

1


--------------------------------------------------------------------------------


 

(ii)  the occurrence of a sale of all or substantially all of the assets of
either Bancorp or Boardwalk to an entity which is not a direct or indirect
subsidiary of either Bancorp or Boardwalk;

(iii)  the occurrence of a reorganization, merger, consolidation or similar
transaction involving Bancorp, unless (A) the shareholders of Bancorp
immediately prior to the consummation of any such transaction initially
thereafter own securities representing at least a majority of the voting power
of the surviving or resulting corporation and (B) the directors of Bancorp
immediately prior to the consummation of such transaction initially thereafter
represent at least a majority of the directors of the surviving or resulting
corporation;

(iv)  a plan of liquidation or dissolution, other than pursuant to bankruptcy or
insolvency, is adopted for either Bancorp or Boardwalk;

(v)  during any period of two consecutive years, individuals who, at the
beginning of such period, constituted the Board of Directors of Bancorp cease to
constitute the majority of such Board (unless the election of each new director
was expressly or by implication approved by a majority of the Board members who
were still in office and who were directors at the beginning of such period);
and

(vi)  the occurrence of any other event which is irrevocably designated as a
“change in control” for purposes of this Agreement by resolution adopted by a
majority of the then non-employee directors of Bancorp.

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred if a person becomes the beneficial owner, directly or indirectly, of
securities representing more than 24.9% of the combined voting power of
Bancorp’s then outstanding voting securities or the aggregate number of shares
of Bancorp’s then outstanding common stock solely as a result of an acquisition
by Bancorp of its common stock or voting securities which, by reducing the
number of voting securities or common stock outstanding, increases the
proportionate number of voting securities or common stock beneficially owned by
such person; provided, however, that if a person becomes the beneficial owner of
more than 24.9% of the combined voting power of voting securities or the
aggregate number of shares of common stock by reason of such acquisition and
thereafter becomes the beneficial owner, directly or indirectly, of any
additional voting securities or common stock (other than by reason of a stock
split, stock dividend or similar transaction), then a Change in Control will
thereupon be deemed to have occurred.


(B)  THE LAST SENTENCE OF SECTION 3(A) SHALL BE AMENDED TO READ IN ITS ENTIRETY
AS FOLLOWS:

Payments under this Section 3(a) shall be made in a lump-sum by the earlier of
(i) fifteen (15) days following the date on which the Employee delivers the
Notice of Termination

2


--------------------------------------------------------------------------------


 

and (ii) March 15th of the calendar year following the date of the Employee’s
termination of employment.


(C)  THE LAST SENTENCE OF SECTION 3(B) SHALL BE AMENDED TO READ IN ITS ENTIRETY
AS FOLLOWS:

To the extent such benefits cannot be provided under a plan because the Employee
is no longer an employee of the Employer, a dollar amount equal to the after-tax
cost (estimated in good faith by Boardwalk) of obtaining such benefits, or
substantially similar benefits, shall be paid to the Employee in equal monthly
installments over a two year period from the date of termination.


(D)  SECTION 3(C) SHALL BE AMENDED AS FOLLOWS:

(c)  TAX GROSS-UP.  In the event that the amounts and benefits payable to
Employee under any provision of this Agreement, when added to other amounts and
benefits which may become payable to Employee by Boardwalk or an affiliated
company, are such that the Employee becomes subject to the excise tax provisions
of Section 4999 of the Internal Revenue Code of 1986, as amended (“Code”),
Boardwalk shall pay or cause to be paid to the Employee such additional amount
or amounts as will result in his retention (after the payment of all federal,
state and local excise, employment and income taxes on such payments and the
value of such benefits) of a net amount equal to the net amount he would have
retained had the initially calculated payments and benefits been subject only to
income and employment taxation.  For purposes of the preceding sentence,
Employee shall be deemed to be subject to the highest marginal federal, relevant
state and relevant local tax rates.  All calculations required to be made under
this subsection shall be made by Bancorp’s independent public accountants,
subject to the right of Employee’s representative to review the same.  All such
amounts required to be paid shall be paid at the time any withholding may be
required (or, if earlier, the time Employee shall be required to pay such
amounts) under applicable law, and any additional amounts to which Employee may
be entitled shall be paid or reimbursed no later than fifteen (15) days
following confirmation of such amount by Bancorp’s independent accountants.  In
the event any amounts paid hereunder are subsequently determined to be in error
because estimates were required or otherwise, the parties agree to reimburse
each other to correct such error, as appropriate, and to pay interest thereon at
the applicable federal rate (as determined under Code Section 1274 for the
period of time such erroneous amount remained outstanding and unreimbursed). 
The parties recognize that the actual implementation of the provisions of this
subsection are complex and agree to deal with each other in good faith to
resolve any questions or disagreements arising hereunder.


(E)  A NEW SECTION 3(E) SHALL BE ADDED TO READ IN ITS ENTIRETY AS FOLLOWS:

(e)  CERTAIN PAYMENTS TO SPECIFIED EMPLOYEE.  Notwithstanding anything in
Sections 3(a) and 3(b) to the contrary, in the event that the Employee’s
employment terminates within the 180-day period following the occurrence of a
Change in Control, and on the date of such termination of employment the
Employee

3


--------------------------------------------------------------------------------


 

is a “specified employee” as such term is defined in Treas. Reg. § 1-409A-1(i),
payments due to the Employee under Sections 3(a) and 3(b) shall be made on the
earlier of (i) the first day of the seventh month after the Employee’s
termination of employment or (ii) the date of the Employee’s death. 
Notwithstanding the foregoing, the parties agree that, to the extent that any
payments are made from the date of the occurrence of such Change in Control
through March 15 of the calendar year following the occurrence of such Change in
Control, such payments are intended to constitute separate payments for purposes
of Treas. Reg. § 1.409A-2(b)(2) and thus are payable pursuant to the “short-term
deferral” rule set forth in Treas. Reg. § 1-409A-1(b)(4).


2.  CONTINUATION OF CHANGE IN CONTROL AGREEMENT.  EXCEPT AS AMENDED HEREBY, THE
CHANGE IN CONTROL AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS.


3.  APPLICABLE LAW.   THIS AMENDMENT TO THE CHANGE IN CONTROL AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS (BUT NOT THE LAW
OF CONFLICT OF LAWS) OF THE STATE OF NEW JERSEY.


4.  REPRESENTATIONS AND WARRANTIES.   THE PARTIES HERETO REPRESENT AND WARRANT
TO EACH OTHER THAT THEY HAVE CAREFULLY READ THIS AMENDMENT TO THE CHANGE IN
CONTROL AGREEMENT AND CONSULTED WITH RESPECT THERETO WITH THEIR RESPECTIVE
COUNSEL, AND THAT EACH OF THEM FULLY UNDERSTANDS THE CONTENT OF THIS AMENDMENT
TO THE CHANGE IN CONTROL AGREEMENT AND ITS LEGAL EFFECT.  EACH PARTY HERETO ALSO
REPRESENTS AND WARRANTS THAT THIS AMENDMENT TO THE CHANGE IN CONTROL AGREEMENT
IS A LEGAL, VALID AND BINDING OBLIGATION OF SUCH PARTY WHICH IS ENFORCEABLE
AGAINST SUCH PARTY IN ACCORDANCE WITH ITS TERMS.


5.  SUCCESSORS AND ASSIGNS.   THIS AMENDMENT TO THE CHANGE IN CONTROL AGREEMENT
SHALL BE BINDING UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES
HERETO AND THEIR RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS. BOARDWALK SHALL REQUIRE ANY SUCCESSOR (WHETHER DIRECT, INDIRECT, BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS OR ASSETS OF EITHER BANCORP OR BOARDWALK TO EXPRESSLY ASSUME AND AGREE
TO PERFORM THIS AMENDMENT TO THE CHANGE IN CONTROL AGREEMENT, IN THE SAME MANNER
AND TO THE SAME EXTENT THAT BOARDWALK WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE, UNLESS THE PROVISIONS HEREOF WILL BE BINDING UPON
SUCH SUCCESSOR BY OPERATION OF LAW.

[Signature Page Follows]

4


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this amendment to the Change in
Control Agreement, or caused it to be executed, as of the date first above
written.

 

BOARDWALK BANK

 

 

 

 

 

 

 

 

/s/ Michael D. Devlin

 

 

Michael D. Devlin

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Wayne S. Hardenbrook

 

 

Wayne S. Hardenbrook

 

5


--------------------------------------------------------------------------------